Case: 20-60996     Document: 00516187203         Page: 1     Date Filed: 02/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       February 1, 2022
                                  No. 20-60996                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Mauro Xocop-Asijtuj,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A087 992 714


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Mauro Xocop-Asijtuj, a native and citizen of Guatemala, petitions this
   court for review of an order of the Board of Immigration Appeals (“BIA”)
   dismissing his appeal from an order of the Immigration Judge denying his
   motion to reopen. He challenges the determination that he was not entitled


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60996      Document: 00516187203          Page: 2    Date Filed: 02/01/2022




                                    No. 20-60996


   to equitable tolling, which he insists is warranted by the extraordinary
   circumstances of his case, i.e., his age at removal and the faulty birth
   certificate used in his removal proceedings.
          Because motions to reopen are “disfavored,” an alien who brings one
   has “a heavy burden.” Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549 (5th
   Cir. 2006) (internal quotation marks and citation omitted). In keeping with
   these principles, this court reviews the denial of a motion to reopen under a
   “highly deferential abuse-of-discretion standard.” Gomez-Palacios v. Holder,
   560 F.3d 354, 358 (5th Cir. 2009).
          A motion to reopen removal proceedings must generally be filed
   within 90 days of the entry of a final order of removal, but this period is
   amenable to equitable tolling. 8 U.S.C. § 1229a(c)(7)(C)(i); Lugo-Resendez
   v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016). An alien is entitled to equitable
   tolling if he shows “(1) that he has been pursuing his rights diligently, and
   (2) that some extraordinary circumstance stood in his way and prevented
   timely filing.” Mejia v. Barr, 952 F.3d 255, 259 (5th Cir. 2020) (internal
   quotation marks and citation omitted).
          The record shows an over eight-year delay between when Xocop-
   Asijtuj reentered this country and when he moved to reopen his proceedings.
   At most, he has shown that he acted promptly once he realized that he had
   submitted an incorrect birth certificate in his original removal proceedings.
   We hold that the BIA was not capricious or irrational when it denied equitable
   tolling in these circumstances. See Mejia, 952 F.3d at 259; see also Flores-
   Moreno v. Barr, 971 F.3d 541, 545 (5th Cir. 2020), cert. denied, 141 S. Ct. 1238
   (2021). The petition for review is DENIED.




                                          2